



Exhibit 10.1
GRACO INC.
INCENTIVE BONUS PLAN


1.Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
1.1Affiliate - any entity that (i) directly or indirectly through one or more
intermediaries, is controlled by the Company or in which the Company has a
significant equity interest, in each case as determined by the Compensation
Committee, and (ii) has adopted the Plan.
1.2Base Salary - the annual fixed salary paid to a Participant.
1.3Bonus Award - the incentive structure established for each Participant by the
Compensation Committee for each Performance Period pursuant to Section 3.1
hereof.
1.4Bonus Payment - an amount payable to a Participant pursuant to Section 3.2
hereof.
1.5Compensation Committee - the Management Organization and Compensation
Committee of the Board of Directors of Graco Inc.
1.6Company - Graco Inc., a Minnesota corporation.
1.7Eligible Employee - any employee of the Company or of an Affiliate.
1.8Participant - an Eligible Employee designated by the Compensation Committee
as subject to the Plan.
1.9Performance Period - the Company’s fiscal year or such other period as
determined by the Committee from time to time.
1.10Performance Target(s) - the financial and other target(s) established by the
Compensation Committee for a Performance Period and reflected in a document
adopted by the Compensation Committee in accordance with the terms of the Plan.
1.11Plan - this Incentive Bonus Plan.
2.Administration.
2.1Authority of Compensation Committee. The Compensation Committee shall have
the authority, subject to the terms of the Plan, to (i) make Bonus Awards, (ii)
determine when and to whom Bonus Awards will be granted, (iii) determine the
form, amount and other terms and conditions of each Bonus Award, (iv) set the
Performance Period and establish the Performance Target(s) and relationship
between the Performance Target(s) and Bonus Payments, and (v) otherwise
administer the Plan. The Compensation Committee’s interpretation of the Plan and
of any Bonus Payments made or to be made under the Plan shall be final and
binding on all persons with an interest therein. The Compensation Committee
shall have the power to establish regulations to administer the Plan and to
change such regulations.
2.2Delegation. The Compensation Committee may delegate to the Chief Executive
Officer the authority, with respect to Participants who are not executive
officers of the Company, to (i) determine which of such Eligible Employees will
be granted Bonus Awards under the Plan, (ii) determine the amount and terms of
Bonus Awards under the Plan for such Participants and (iii) take all other
actions of the Compensation Committee, including administration and
interpretation of such Bonus Awards. Bonus Awards granted pursuant to such
delegated authority shall be made consistent with the criteria established by
the Compensation





--------------------------------------------------------------------------------





Committee and shall be subject to any other restrictions placed on the
delegation by the Compensation Committee.
3.Bonus Award for a Performance Period.
3.1Bonus Award.
(a)Grant of Bonus Award. For each Bonus Award, the Compensation Committee shall
designate the Participants in the Plan; determine the applicable Performance
Period; determine the amount of the Bonus Award (which may be based on a
percentage of the Participant’s Base Salary); select applicable Performance
Target(s); identify the weights thereof; and determine the relationship between
the degree to which Performance Targets have been achieved and Bonus Payments.
Such determinations shall be memorialized in written documents adopted by the
Compensation Committee.
(b)Performance Targets.
(1)Performance Targets shall be based on one or more financial, operational or
strategic measures approved by the Compensation Committee including, but not
limited to: stock price, net sales, net earnings, pre-tax earnings, operating
earnings, earnings before interest and taxes, earnings before interest, taxes,
depreciation, and amortization, operating cash flow, free cash flow, cash flow
from operations, return on equity, return on assets, return on invested capital,
expenses, earnings per share, and total shareholder return (the “Performance
Measures”). All Performance Measures applicable to Bonus Awards shall be applied
in a manner consistent with usual Company practice and such rules and conditions
as the Compensation Committee may establish. Financial Performance Measures
shall be computed in accordance with generally accepted accounting principles as
in effect from time to time and as applied by the Company in the preparation of
its financial statements, except the Compensation Committee may provide that one
or more objectively determinable adjustments shall be made to the financial
Performance Measures on which the Performance Targets are based, which may
include adjustments that would cause such measures to be considered “non-GAAP
financial measures” within the meaning of Rule 101 under Regulation G
promulgated by the Securities and Exchange Commission, such as excluding the
impact of specified unusual or nonrecurring events such as acquisitions,
divestitures, restructuring activities, asset write-downs, litigation judgments
or settlements or changes in tax laws or accounting principles.
(2)Any Performance Target based on one or more of the Performance Measures may
be expressed in absolute amounts, on a per share basis (basic or diluted),
relative to one or more of the other Performance Measures, as a growth rate or
change from preceding periods, or as a comparison to the performance of
specified companies, indices or other external measures, and may relate to one
or any combination of two or more of corporate (consolidated), group, unit,
division, Affiliate or individual performance.
3.2Bonus Payment. Following the close of each Performance Period and prior to
the making of any payment in settlement of a Bonus Award (a “Bonus Payment”),
the Compensation Committee shall determine whether and to what extent
Performance Target(s) and all other factors upon which the Bonus Payment is
based have been attained. In determining whether and to what extent a
Performance Target has been attained, the Compensation Committee may make
adjustments based on unusual or unique circumstances or the impact of
acquisitions, divestitures or other major unusual events. Subject to any
deferred compensation election pursuant to any such plans of the Company,
payment of the Bonus Payment shall in all events be made within two and a half
months following the calendar year in which the Performance Period ends.
3.3    Limitations.





--------------------------------------------------------------------------------





(a)If Performance Targets are not Achieved. If Performance Targets are not
achieved during the Performance Period, no Bonus Payments shall be made under
the Plan.
(b)Pro-ration or Elimination of Bonus Payment. Participation in the Plan ceases
with resignation, termination, retirement, death or long-term disability. A
Participant who resigns or is terminated effective during the Performance Period
is ineligible for a Bonus Payment unless the Compensation Committee directs
otherwise. A Participant who is employed by the Company or any Affiliate through
the last day of the Performance Period shall be eligible for a Bonus Payment. A
Participant who retires, dies or becomes eligible for long-term disability
benefits under the Company’s long-term disability benefit plan during the
Performance Period may be paid a bonus in accordance with the direction of the
Compensation Committee. Any Bonus Payments made pursuant to this Section 3.3(b)
shall be based on actual achievement of the Performance Target(s) and prorated
based on the actual number of days in the Performance Period the Participant was
employed by the Company or an Affiliate. For purposes of the Plan, a Participant
who has attained age 65, or age 55 and 10 years of service with the Company or
an Affiliate shall, upon termination for any reason other than “cause” (as
defined below) be deemed to have retired. As used in this Plan, the term “cause”
shall mean: (a) Participant’s conviction or guilty or no contest plea to any
felony or other criminal act involving moral turpitude; (b) gross misconduct or
any act of fraud, disloyalty or dishonesty by Participant related to or
connected with Participant’s employment or otherwise likely to cause material
harm to the Company or its reputation; (c) a willful and material violation by
Participant of the Company’s written policies or codes of conduct; (d) wrongful
appropriation by Participant of Company funds or property or other material
breach of Participant’s fiduciary duties to the Company; or (e) the willful and
material breach by Participant of any employment agreement between Participant
and the Company. Notwithstanding anything to the contrary in this Plan, a
Participant who is terminated for “cause” will not be eligible to receive any
Bonus Payment, regardless of whether such termination occurs during or after the
Performance Period.
(c)Adjustments. The Compensation Committee is authorized at any time prior to
the payment of a Bonus Award, in its discretion and based on such considerations
as it deems appropriate, to adjust the amount otherwise payable to the
Participant in connection with such Bonus Award.
4.Nontransferability. Participants and beneficiaries shall not have the right to
assign, encumber or otherwise anticipate the payments to be made under the Plan,
and the benefits provided hereunder shall not be subject to seizure for payment
of any debts or judgments against any Participant or any beneficiary.
5.Tax Withholding. In order to comply with all applicable federal, provincial,
state or local income tax laws or regulations, the Company or an Affiliate may
take such action as it deems appropriate to ensure that all applicable federal,
provincial, state or local payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of a Participant, are withheld or
collected from such Participant.
6.Amendment. The Compensation Committee may amend the Plan prospectively at any
time and for any reason deemed sufficient by it without prior notice to any
person affected by the Plan, except that no such amendment may materially impair
the rights of any Participant with respect to an outstanding Bonus Award without
the Participant’s consent, unless such amendment is necessary to comply with
applicable law or stock exchange rules.
7.Miscellaneous.
7.1.Effective Date. January 1, 2020
7.2.Term of the Plan. The Plan shall continue in existence until affirmatively
discontinued or terminated by the Compensation Committee, which it may do at any
time. No Bonus Award shall be granted after the termination of the Plan;
provided, however, that a Bonus Payment with respect to a Performance Period
which begins before such termination may be made thereafter.





--------------------------------------------------------------------------------





7.3.Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
7.4.Applicability to Successors. The Plan shall be binding upon and inure to the
benefit of the Company and each Participant, the successors and assigns of the
Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, the Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.
7.5.Employment Rights and Other Benefit Programs.
(a)The provisions of the Plan shall not give any Participant any right to be
retained in the employment of the Company or any Affiliate. In the absence of
any specific agreement to the contrary, the Plan shall not affect any right of
the Company, or of any Affiliate, to terminate, with or without cause, the
Participant’s employment at any time. The Plan shall not replace any contract of
employment, whether oral or written, between the Company or any Affiliate and
any Participant, but shall be considered a supplement thereto.
(b)Bonus Payments received by a Participant pursuant to the Plan shall not be
deemed a part of the Participant’s regular, recurring compensation for purposes
of the termination, indemnity or severance pay law of any country and shall not
be included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or any Affiliate unless expressly so provided by such plan, contract or
arrangement, or unless the Compensation Committee expressly determines that a
Bonus Payment or portion of a Bonus Payment should be included to accurately
reflect competitive practices or to recognize that a Bonus Payment has been made
in lieu of a portion of competitive cash compensation.
7.6.No Trust or Fund Created. The Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any Affiliate pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any Affiliate.
7.7.Governing Law. To the extent that federal law does not otherwise control,
the validity, construction and effect of the Plan or any bonus payable under the
Plan shall be determined in accordance with the laws of the State of Minnesota.
7.8.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the purpose or intent of the Plan, such provision
shall be stricken as to such jurisdiction, and the remainder of the Plan shall
remain in full force and effect.
7.9.Compensation Recovery Policy. Bonus Awards and any compensation associated
therewith, including any Bonus Payment, may be made subject to forfeiture,
recovery by the Company or other action pursuant to any compensation recovery
policy adopted by the Board of Directors or Compensation Committee at any time,
including in response to the requirements of Section 10D of the Securities
Exchange Act of 1934, as amended, and any implementing rules and regulations
thereunder, or as otherwise required by law. The terms of any Bonus Award may be
unilaterally amended by the Compensation Committee to comply with any such
compensation recovery policy.





